On October 1, 1910, the following opinion was filed:
Per Curiam.
A reargument of this case has not changed our views as expressed in our former decision. The contract expressly provided the defendants should have five days in which to examine the land and determine whether or not they would accept the trade. It further provided they should notify the other party to the contract of their acceptance or refusal in writing not later than five days from the date of the contract. A literal compliance with this last provision would not give the defendants five full days within which to make the examination, but aside from this the contract fairly construed was only tentative, the evident intention being that the defendants should not be compelled to make the trade, unless after an examination of the land they were satisfied with it.
Thirteen days after the date of the contract the defendant, A. A. Rotzien, expressed his dissatisfaction, so that unless the limitation *531of five days was controlling the defendants in refusing to perforin exercised a privilege given them by the terms of the contract. Our judgment is that the time within which the defendants were to express their satisfaction or dissatisfaction with the land was not of the essence of the contract and that specific performance of the contract upon their part could not have been compelled by Parsons, the other party to it. The result is that a contract binding upon defendants was' not shown and plaintiff was not, under the evidence produced, entitled to a commission. 9 Cyc. 604; 1 Parsons, Cont. (9th Ed.) 602; 3 Parsons, Cont. 352, 353; Frink v. Thomas (Ore.) 12 L. R. A. 239, and note.
The former decision is adhered to.